
	
		II
		111th CONGRESS
		2d Session
		S. 3678
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve mental health services for members of the
		  National Guard and Reserve deployed in connection with a contingency operation,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sergeant Coleman Bean National
			 Guard and Reserves Mental Health Act.
		2.Improvement of mental
			 health assessments of members of the Armed Forces deployed in connection with a
			 contingency operation
			(a)In
			 generalSection 708(a) of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2376; 10 U.S.C. 1074f note) is amended by adding at the end the following
			 new paragraph:
				
					(3)Recall of
				reserves to active duty for post-deployment assessmentsUnder
				regulations prescribed by the Secretary of Defense, the Secretary of the
				military department concerned may call or order a member of a reserve component
				of the Armed Forces to active duty for purposes of performing a mental health
				assessment of the member under subparagraph (B) or (C) of paragraph
				(1).
					.
			(b)Clarifying
			 amendmentParagraph (1) of such section is amended in the matter
			 preceding subparagraph (A) by inserting , including a member of the
			 reserve components, after each member of the Armed
			 Forces.
			3.Suicide
			 prevention for certain reserves deployed in contingency operations since
			 September 11, 2001
			(a)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1074l the following new section:
				
					1074m.Suicide
				prevention for certain reserves deployed in contingency operations since
				September 11, 2001
						(a)Suicide
				prevention
							(1)Telephone
				callThe Secretary of Defense shall ensure that each covered
				member receives a telephone call described in subsection (b) not less than once
				every 90 days during the period in which the covered member remains a member of
				the Individual Ready Reserve, an individual mobilization augmentee, or a member
				of the inactive National Guard, as the case may be.
							(2)Exclusion of
				certain covered membersA telephone call is not required for a
				covered member under this subsection if the Secretary determines that the
				member was not subjected or exposed to operational risk factors during
				deployment in the contingency operation concerned.
							(b)Counseling
				callA telephone call described in this subsection is a call from
				properly trained personnel to determine the emotional, psychological, medical,
				and career needs and concerns of the covered member.
						(c)Referral(1)The personnel making a
				telephone call described in subsection (b) shall refer a covered member
				identified as being at-risk of self-caused harm to the nearest military medical
				treatment facility or accredited TRICARE provider for immediate evaluation and
				treatment by a qualified health care provider.
							(2)Under regulations prescribed by the
				Secretary of Defense, the Secretary of the military department concerned may
				call or order a covered member to active duty, with the consent of the member,
				for evaluation and treatment under this subsection.
							(3)If a member is referred under this
				subsection, the Secretary of Defense shall confirm that the member has received
				the evaluation described in paragraph (1) and any necessary treatment.
							(d)ReportsNot
				later than January 31 each year, beginning in 2011, the Secretary of Defense
				shall submit to Congress a report on the number of covered members who have
				been referred for counseling or mental health treatment under this section, as
				well as the health and career status of such members.
						(e)Covered member
				definedIn this section, the term covered member
				means the following:
							(1)A member of the
				Individual Ready Reserve described in section 10144(b) of this title who has
				deployed to Afghanistan or Iraq in support of a contingency operation on or
				after September 11, 2001.
							(2)A member of a
				reserve component who is an individual mobilization augmentee who has deployed
				to Afghanistan or Iraq in support of a contingency operation on or after
				September 11, 2001.
							(3)A member of the
				inactive National Guard who has deployed in support of a contingency operation
				on or after September 11,
				2001.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1074l the
			 following new item:
				
					
						1074m. Suicide prevention for certain reserves deployed in
				contingency operations since September 11,
				2001.
					
					.
			
